
	
		I
		111th CONGRESS
		1st Session
		H. R. 3999
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2009
			Mr. Cardoza (for
			 himself, Mr. Costa, and
			 Mr. Radanovich) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To direct the Commissioner of the Bureau of Reclamation
		  to initiate consultations under the Endangered Species Act of 1973 on the
		  Central Valley Project and the California State Water Project, and for other
		  purposes.
	
	
		1.Reconsultation on Central
			 Valley Project and the California State Water Project
			(a)Findings and
			 purpose
				(1)FindingsThe
			 Congress finds and declares the following:
					(A)The United States
			 owns and operates the California Central Valley Project (CVP), originally
			 federally authorized under the Emergency Relief Appropriation Act of 1935 (49
			 Stat. 115), and reauthorized multiple times since—
						(i)to
			 provide for improved navigation, flow regulation and flood control, storage and
			 delivery of water, hydropower production, construction of distribution systems
			 to deliver water for the reclamation of arid and semiarid lands;
						(ii)to
			 protect, restore, and enhance fish, wildlife and associated habitats;
			 and
						(iii)to
			 provide other beneficial uses.
						(B)The State of
			 California owns and operates the California State Water Project (SWP), the
			 Nation’s largest State-built water and power development and conveyance system,
			 which was authorized in 1960 by a State referendum known as the Burns-Porter
			 Act to provide for water storage and delivery, hydropower generation, flood
			 control, recreation, water quality, fish and wildlife enhancement, and other
			 beneficial uses.
					(C)California is the
			 world’s 8th largest economy and accounts for 13 percent of the Nation’s
			 economic output. Water conveyed from northern to southern California through
			 the Bay Delta supports 25 percent of the State’s economy, is a source of
			 drinking water for over 22 million people, irrigates nearly 50 percent of the
			 Nation’s fruits and vegetables, and supplies numerous wildlife management and
			 ecosystem restoration projects.
					(D)Several species
			 listed under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) and
			 potentially affected by the continued operation of the CVP and SWP are
			 experiencing historic or near-historic-recorded low population levels.
					(E)A number of
			 scientific investigations have been initiated by State, Federal, and local
			 agencies, academia, and private interests to identify the causes of these
			 declines and recorded low population levels. The vast majority of these studies
			 have concluded that these species are being impacted by a multitude of
			 environmental factors including predation, competition from invasive species,
			 entrainment by public and private water diversions, legal and illegal harvest,
			 contamination emanating from urban and industrial wastewater discharges,
			 agricultural and urban runoff, ocean conditions, and other environmental
			 consequences associated with climate change.
					(F)Operations of the
			 CVP and SWP are coordinated to a large degree by the Coordinated Operations
			 Agreement between the United States and State of California and implemented by
			 Congress in 1986 (Public Law 99–546).
					(G)The existing and
			 proposed operations of the CVP and SWP are subject to consultation with the
			 Unites States Fish & Wildlife Service (FWS) and National Marine Fisheries
			 Service (NMFS) under section 7(a) of the Endangered Species Act of 1973 (16
			 U.S.C. 1536(a)). The current biological opinions were prepared separately,
			 under direction by the United States District Court for the Eastern District of
			 California, and issued December 2008 and June 2009, respectively.
					(H)The Central Valley
			 Project Improvement Act of 1992 (Public Law 102–575) re-allocated on average
			 over 1.6 million acre-feet of water annually away from water users for
			 environmental restoration, disproportionately impacting rural, agricultural
			 communities in the San Joaquin Valley.
					(I)The 2008 FWS and
			 2009 NMFS biological opinions are projected to result in an additional
			 1,200,000 acre-feet of reductions annually, combined, on average.
					(J)The State of
			 California has been hard hit by three critically dry years. Coupled with an
			 economic downturn, severely restricted water supply deliveries from the CVP and
			 SWP to water service users has resulted in San Joaquin Valley cities and farm
			 communities suffering unemployment numbers upwards of 30 to 40 percent, with
			 tens of thousands of jobs lost, hundreds of thousands of acres fallowed, and
			 other environmental consequences.
					(K)The current 2008
			 FWS and 2009 NMFS biological opinions consider complex actions taking place in
			 highly altered environments but do not analyze the relative impact of any other
			 environmental factors affecting the survival or recovery of the listed species,
			 though they do acknowledge that conditions and activities not within the
			 control of the CVP and SWP are likely to place substantial stress upon them.
			 Further, as the 2008 FWS and 2009 NMFS biological opinions were developed
			 separate of one another, there exist potential conflicts between them that may
			 adversely impact one listed species in an attempt to protect another.
					(2)PurposeThe
			 purpose of this section is to resolve these potential conflicts and to address
			 the full range of environmental factors that are likely jeopardizing the
			 continued existence or recovery of the listed species or resulting in the
			 destruction or adverse modification of their critical habitat.
				(b)Reconsultation
			 required
				(1)In
			 generalWithin 90 days after
			 the date of enactment of this Act, the Commissioner of the Bureau of
			 Reclamation shall initiate consultation with the Secretary of the Interior and
			 the Secretary of Commerce regarding the existing and proposed operations of the
			 Central Valley Project and the California State Water Project, including as
			 described in the Operations Criteria and Plan for the Central Valley Project,
			 California, under section 7(a) of the Endangered Species Act of 1973 (16 U.S.C.
			 1536(a)).
				(2)Covered
			 speciesThe consultation shall include all species listed under
			 section 4(c) of such Act (16 U.S.C. 1533(c)) and all candidate species (as that
			 term is used in that Act) that are or will be affected by such proposed
			 operations.
				(3)Analysis of
			 factorsIn conducting the
			 consultation required by this subsection, the Secretary of the Interior and the
			 Secretary of Commerce shall each—
					(A)identify, analyze,
			 and describe all factors affecting the survival and recovery of the species
			 referred to in paragraph (2), other than operations of the Central Valley
			 Project and the California State Water Project, including—
						(i)municipal wastewater discharges;
						(ii)urban and
			 agricultural runoff;
						(iii)industrial
			 discharges;
						(iv)major power plant
			 water diversions and discharges;
						(v)private water
			 diversions within the Sacramento-San Joaquin River Delta; and
						(vi)predation by
			 invasive species, including striped bass;
						(B)identify, analyze, and describe the effect
			 of invasive species and wastewater discharges on food availability on the
			 survival and recovery of the species referred to in paragraph (2), including
			 changes in the composition or availability of prey; changes in climate; and
			 alterations in the species’ critical habitat;
					(C)identify, analyze, and to the greatest
			 extent practicable quantify the relative effect of each factor affecting the
			 survival and recovery of the subject species;
					(D)rank each such factor in the order of its
			 relative effect on the likelihood of the survival and recovery of the species
			 referred to in paragraph (2); and
					(E)identify the specific, additional
			 incremental effect of existing and proposed discretionary operations of the
			 Central Valley Project and California State Water Project on the survival and
			 recovery of the species referred to in paragraph (2), in relation to all other
			 factors affecting such survival and recovery.
					(c)Biological
			 opinion
				(1)In
			 generalThe Secretary of the
			 Interior and the Secretary of Commerce shall issue a statement under section
			 7(b)(3) of the Endangered Species Act of 1973 (16 U.S.C. 1536(b)(3)) with
			 respect to the existing and proposed operations that are the subject of the
			 consultation under subsection (b) of this section.
				(2)Reasonable and
			 prudent alternativesIf the
			 Secretary of the Interior and the Secretary of Commerce include in the
			 statement reasonable and prudent alternatives to discretionary project
			 operations, they shall—
					(A)specify and
			 specifically describe in the statement the increased species abundance they
			 estimate will result from such alternatives; and
					(B)limit the measures
			 required by the reasonable and prudent alternative to no more than the
			 proportionate effects of those discretionary project operations in relation to
			 the factors referred to in subsection (b)(3)(A) affecting the species referred
			 to in subsection (b)(2).
					(3)Other actions or
			 measuresThe Secretary of the
			 Interior and the Secretary of Commerce shall identify and recommend in the
			 statement actions or measures that are not within the jurisdiction of the
			 Bureau of Reclamation, but are necessary to address any factors referred to in
			 subsection (b)(3)(A) that are jeopardizing the species referred to in
			 subsection (b)(2) or adversely modifying their critical habitat.
				(d)Deadline for
			 completion
				(1)In
			 generalThe Commissioner and each such Secretary shall conclude
			 consultation under subsection (b) and issue a statement under subsection (c) by
			 the end of the 90-day period on which the consultation under subsection (b) is
			 initiated by the Commissioner.
				(2)No
			 extensionNotwithstanding any other law, including paragraphs (1)
			 and (2) of section 7(b) of the Endangered Species Act of 1973 (16 U.S.C.
			 1536(b)), the period under paragraph (1) may not be extended.
				(e)Citizen
			 suitsFor purposes of section 11(g) of the of the Endangered
			 Species Act of 1973 (16 U.S.C. 1540(g)), this section is deemed to be a
			 provision of that Act.
			(f)Other
			 consultation and biological opinion not effectiveAny consultation conducted or statement
			 issued before the date of enactment of this Act under section 7 of the
			 Endangered Species Act of 1973 (16 U.S.C. 1536) with respect to the existing
			 and proposed operations referred to in subsection (b)(1) shall have no force or
			 effect after the date of the issuance of the statement under this
			 section.
			
